Citation Nr: 0825787	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-38 148 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.  The appellant is the widow of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Although the American Legion presented argument on the 
appellant's behalf in this case, she has not appointed a 
representative.  The record shows that the veteran had 
appointed the American Legion as his representative.  The 
appellant was provided with a list of Veteran's Service 
Organizations in April 2004, as well as a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, but did not make an appointment or return the 
form.  After expressing interest in a representative in her 
April 2005 notice of disagreement, the RO provided additional 
information regarding representation in the letter which 
accompanied the September 2005 statement of the case.  No 
response regarding representation was received from the 
appellant. 


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died at 
home in October 2003 of prostate cancer, with obesity listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.  Service 
connection was not in effect for any disability at the time 
of the veteran's death. 

2.  The service medical records are negative for evidence of 
any complaints or diagnoses pertaining to the prostate, 
including prostate cancer.  

3.  There is no competent evidence of a relationship between 
the causes of the veteran's death and a disease or injury in 
active service.  



CONCLUSION OF LAW

The cause of the veteran's death was not incurred or 
aggravated due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 FR 23353 (Apr. 30, 2008).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, the appellant was provided with preadjudication 
VCAA notice by letters dated in April and June 2004.  This 
letters told her what evidence was needed to substantiate the 
claim for service connection for the cause of death of the 
veteran.  The appellant was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with her authorization VA would 
obtain private medical records on her behalf or she could 
submit the records.  

The veteran was not service connected for any disability at 
the time of his death, so an explanation of the evidence and 
information required to substantiate a claim on this basis 
was not required.  The VCAA letters should have put the 
appellant on notice as to the evidence needed to substantiate 
entitlement to DIC on the basis of a disability not yet 
service connected.  The appellant's notice of disagreement 
and substantive appeal demonstrate that she understood that 
the fatal conditions were not yet service connected and that 
to substantiate entitlement she would need to show that there 
was a link between these conditions and service.  

The March 2004 claim did not contain any details regarding 
the basis for the application, and VA is under no obligation 
to provide the appellant with information pertaining to the 
denial of claims for service connection during the veteran's 
lifetime.  Therefore, the duty to notify the appellant has 
been met.  

The duty to assist the appellant has also been met.  Although 
the appellant has reported that she was told that service 
medical records had been destroyed, the claims folder shows 
that available service medical records had been requested and 
associated with the folder.  

The appellant submitted a release for VA to obtain records of 
treatment from Dr. McLauren.  The RO requested these records 
in July 2004, but the request was returned because the 
address could not be found.  A notation on the returned 
letter indicates that the RO was awaiting a response from the 
appellant.  No response is evidence in the claims folder.  VA 
has no further duty to seek these records because it is only 
obligated to seek records that are adequately identified.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3,159(c)(1)(ii) (2007).  The notation indicates that the RO 
advised the veteran of its efforts to obtain these records.

The there is no indication that there are any other 
outstanding VA or private medical records that would be 
relevant to this claim.  All VA treatment records pertaining 
to the veteran have been obtained.  A negative response has 
been received from the appellant in regards to the 
availability of private records.  The veteran died in his 
home, and there is no indication that there are any 
outstanding records of a final hospitalization.  An autopsy 
was not performed.  Finally, as there is no medical evidence 
of prostate cancer in service or until many years after 
service, a medical opinion is not required.  Cf. 38 U.S.C.A. 
§ 5103A(d).  Therefore, the Board may proceed with 
consideration of the appellant's claim.  



Service Connection for the Cause of Death

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's death certificate shows that he died at home in 
October 2003.  An autopsy was not performed.  Prostate cancer 
was listed as the immediate cause of death.  There were no 
underlying causes of death listed.  Obesity was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  Service connection was not 
in effect for any disability at the time of the veteran's 
death. 

The service medical records are completely negative for 
evidence of prostate disease or disability associated with 
obesity.  The January 1956 discharge examination states that 
the genitourinary examination was normal.  

The post service medical records are also negative for any 
complaints or diagnoses pertaining to the prostate until more 
than 20 years after discharge from active service.  May 1977 
VA treatment records note complaints of testicular pain.  
August 1977 VA treatment records include an assessment of 
prostatitis.  Impotence was diagnosed in January 1991.  

VA treatment records show that prostate cancer was not 
diagnosed until June 1995.  The veteran was too large to 
undergo radiation therapy, and refused all other forms of 
treatment.  Additional VA treatment records dated through 
2001 show that the veteran's prostate cancer was acknowledged 
and followed.  He continued to refuse treatment.  There is no 
evidence that the veteran was ever treated for his prostate 
cancer.  There are no statements from the veteran relating 
prostate cancer to active service.  He submitted a claim for 
compensation for prostate cancer under the provisions of 
38 U.S.C.A. § 1151, which was denied in an unappealed rating 
decision issued in January 2003.  This would demonstrate his 
belief that his prostate cancer developed as a result of 
treatment at a VA facility, and not due to active service.  
Finally, there is no competent medical opinion that would 
relate the veteran's prostate cancer to active service.  

The appellant has presented a number of arguments in support 
of her claim.  She has argued that a shot the veteran was 
given during dental treatment in service caused a testicle to 
shrivel.  Although the testicle recovered, she believes that 
this was associated with the post-service testicular pain and 
was in turn associated with the development of prostate 
cancer.  While the appellant has reported training as a 
nurse, there is no indication that she has the necessary 
medical expertise that would permit her to render a competent 
opinion as to a link between the in-service treatment, the 
alleged testicular difficulties at that time, the development 
decades later of testicle pain, and the discovery of prostate 
cancer.  Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. 
Goss v. Brown, 9 Vet. App. 109, 113 (nurses statement was 
competent where the nurse participated in the veteran's 
treatment for frost bite).  There is no competent evidence 
supporting the appellant's theory that the fatal prostate 
cancer was the end result of a shot given in service.

The appellant has also contended that the veteran's obesity 
was the result of medications he took over the previous 40 
years, aside from the absence of competent evidence linking 
the veteran's obesity to medications, there is no evidence 
that his use of medication was in any way related to service.  
Hence, service connection could not be established on this 
basis.

The appellant has also pointed to the veteran's history of 
psychiatric treatment and has contended that a psychiatric 
disability began in service.  The record does confirm 
treatment for a psychiatric disability beginning in the 
1960's.  The appellant is competent to report the 
symptomatology she observed beginning with the veteran's 
return from service.  There is, however, no evidence linking 
the psychiatric disability to the causes of the veteran's 
death.  The appellant has not specified how such a disability 
played a role in his death and there is no competent evidence 
suggesting any relationship between a psychiatric disability 
and the veteran's death.  

As there is no competent evidence of a relationship between 
the conditions causing the veteran's death and active 
service, the weight of the evidence is against entitlement to 
service connection for the cause of death of the veteran.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


